
	

114 HR 74 IH: Custodial Interrogation Recording Act
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 74
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Ms. Jackson Lee introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Omnibus Crime Control and Safe Streets Act of 1968 to authorize the Attorney General
			 to provide grants to States and units of local government for the video
			 recording of custodial interrogations.
	
	
		1.Short titleThis Act may be cited as the Custodial Interrogation Recording Act.
		2.FindingsCongress finds the following:
			(1)According to the National Conference of Commissioners on Uniform State Laws, research has
			 demonstrated that video recording of custodial interrogations furthers
			 three important civic values: truth-finding, efficient and fair
			 administration of justice, and protection of constitutional guarantees.
			 See Richard A. Leo, Police Interrogation and American Justice 296–305
			 (2008); Thomas P. Sullivan, Recording Federal Custodial Interviews, 45 Am.
			 Crim. L. Rev. 1297 (2008).
			(2)Video recording of the entire process of custodial interrogation has proven to be a major advance
			 in law enforcement, improving the ability to solve crimes and prove cases
			 while lowering the overall costs of investigation and litigation.
			(3)Video recording of custodial interrogations promotes truth-finding in several ways, including by
			 reducing the incentive to fabricate, compensating for faulty or unreliable
			 recollections of witnesses, deterring problematic interrogation methods,
			 filtering out weak cases, and enhancing the ability of finders of fact to
			 assess witness credibility and veracity.
			(4)Video recording of custodial interrogations promotes efficiency in the administration of the
			 criminal justice system by reducing the number of frivolous suppression
			 motions, improving the quality of police investigations, improving the
			 quality of review and case screening by prosecutors, and reducing the
			 likelihood of hung juries.
			(5)Video recording of custodial interrogations safeguards constitutional rights and values by making
			 it easier for courts to adjudicate motions to suppress, by making it
			 easier for prosecutors to preserve and disclose material exculpatory
			 evidence required under the Supreme Court decision in Brady v. Maryland,
			 373 U.S. 83 (1963), by making it easier for superiors to train police
			 officers in how to comply with constitutional mandates and for the press,
			 and by making it easier for the press, the judiciary, prosecutors,
			 independent watchdog groups, and police administrators to identify and
			 correct misuses of power by law enforcement.
			(6)Video recordings of custodial interrogations make it easier to identify and avoid biases, which
			 would otherwise be difficult to detect and correct because such biases are
			 often unconscious, thus operating outside police awareness.
			(7)Video recordings of custodial interrogations help to improve public confidence in the fairness and
			 professionalism of policing, which in a democracy not only is a good in
			 itself but also a proven means of reducing crime and enhancing citizen
			 cooperation in solving crimes.
			(8)Video recording of the entire process of custodial interrogation is likely to be a major boon to
			 law enforcement, improving its ability to prove its cases while lowering
			 overall costs of investigation and litigation. Such recording will also,
			 however, improve systemic accuracy, fairness to the accused and the State
			 alike, protection of constitutional rights, and public confidence in the
			 justice system.
			3.AmendmentTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711) is amended—
			(1)in section 1001(a), by adding at the end the following:
				
					(27)There are authorized to be appropriated to carry out part LL such sums as may be necessary for each
			 of the first 5 fiscal years beginning after the date of the enactment of
			 such part.; and
			(2)by adding at the end the following:
				
					LLCUSTODIAL INTERROGATION VIDEO RECORDING GRANTS
						3021.Custodial interrogation video recording grants
							(a)Grant programThe Attorney General shall make grants to States and units of local government to take whatever
			 steps the Attorney General determines to be necessary to achieve the
			 complete and accurate recording, by both audio and video means, of every
			 custodial interrogation occurring within the State or unit of local
			 government.
							(b)Matching requirementThe portion of the costs of a program funded by a grant under this section may not exceed 75
			 percent.
							(c)Definition of custodial interrogationIn this section, the term custodial interrogation means questioning or other conduct by a law enforcement officer which is reasonably likely to
			 elicit an incriminating response from an individual and occurs when
			 reasonable individuals in the same circumstances would consider themselves
			 in custody..
			
